Citation Nr: 1045229	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for a low back disorder classified as lumbar disc 
syndrome.

2.  Entitlement to an initial disability rating in excess of 20 
percent for a right knee disorder classified as right knee 
ligament cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to November 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2007 from the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for the back and 
right knee disorders and assigned initial ratings of 20 percent 
disabling for each disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds it is necessary to remand this matter for 
additional development prior to adjudication.  The most recent VA 
examinations of his back and right knee were conducted in August 
2007, and the Veteran's representative in the August 2010 brief 
has asserted that the Veteran's lumbar spine disorder now 
includes neurological findings, which were not shown in the 
August 2007 examination.  According to the August 2010 brief , 
the right knee disorder has also been alleged to have grown worse 
since the August 2007 examination.  The Board does note that the 
additional VA records from 2008 to 2009 do show complaints of a 
neurological nature to include numbness in the left leg reported 
in May 2008.

In light of the amount of time that has passed since the last 
examination, and the receipt of additional medical and lay 
evidence showing current symptoms that may be more severe than 
those documented in August 2007, new VA examinations are 
indicated to address the current severity of his lumbar spine 
symptoms and right knee disorder.  To ensure that the record 
reflects the current severity of the Veteran's condition, the 
Board finds that a more contemporaneous examination is needed to 
properly evaluate the service-connected disabilities under 
consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  The 
examination should include a review of the Veteran's claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his VA examination in 
2007.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates of 
treatments of any and all VA and private 
medical care providers, who treated him for 
his back disorder and right knee disorder 
since 2007.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as any 
treatment records obtained, should be made a 
part of the claims folder.  If private 
treatment is reported and those records are 
not obtained, the Veteran and his 
representative should be provided with 
information concerning the negative results 
and afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (2010).

2.  The AOJ should schedule the Veteran for a 
VA orthopedic examination, by the appropriate 
specialist, in order to determine the nature 
and severity of his service-connected lumbar 
spine disorder and right knee disorder.  The 
examiner should be provided with the 
Veteran's claims folder and a copy of this 
Remand and should review the Veteran's 
medical history prior to conducting the 
examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  The 
examiner should specifically comment on all 
manifestations and symptoms produced by the 
service- connected disabilities in 
conjunction with the AMIE criteria for rating 
disabilities of the back and the knee.  The 
examiner must detail what orthopedic symptoms 
and manifestations are related to the 
Veteran's service-connected back and right 
knee disorder.  

Readings should be obtained concerning the 
Veteran's range of motion of the lumbar spine 
and right knee and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be asked to 
include the normal ranges of motion of the 
lumbar spine and right knee.  Additionally, 
the examiner should be requested to determine 
whether the lumbar spine and/or right knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The orthopedic examiner should also be asked 
to express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on use 
of the back and/or right knee.  

The examiner should also identify whether or 
not the Veteran reported any incapacitating 
episodes associated with his back pain, and 
if so, the duration of such episodes.  An 
incapacitating episode is a period of acute 
signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

The examiner should also address whether 
there is recurrent subluxation or instability 
of the right knee, and if so the extent of 
such manifestations.  

The examiner should provide reasons and bases 
based on medical judgment and facts for this 
opinion.  It is requested that the results of 
the examination(s) be typed and included in 
the claims folder for review.

3.  The AOJ should also schedule the Veteran 
for a VA neurological examination, by the 
appropriate specialist, in order to determine 
the nature and severity of any neurological 
symptoms associated with his service-
connected lumbar spine disorder.  The 
examiner should be provided with the 
Veteran's claims folder and a copy of this 
Remand and should review the Veteran's 
medical history prior to conducting the 
examination.  Any neurological tests and 
studies deemed necessary should be 
accomplished at this time. 

The examiner should specifically comment on 
all manifestations and symptoms produced by 
the service-connected disability.  The 
neurological examiner should report whether 
the service-connected spinal disability 
results in neuritis, neuralgia, or partial or 
complete paralysis of any nerve that has been 
shown to be affected by this disability.  The 
examiner should describe the severity of such 
symptomatology, as well as the area and 
function affected in conjunction with the 
AMIE criteria for rating neurological 
disability.  The examiner should provide 
reasons and bases based on medical judgment 
and facts for this opinion.  It is requested 
that the results of the examination be typed 
and included in the claims folder for review.

4.  The AOJ should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the reports of examinations.  If 
the requested reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should readjudicate 
the Veteran's increased ratings claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2010).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


